TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00430-CR


Brandon Hernandez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
NO. 2008-181, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Brandon Hernandez has filed a motion to dismiss his appeal, explaining
that he has discharged his sentence and no longer wishes to pursue his complaints.  We grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.2.

					___________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   November 18, 2009
Do Not Publish